PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
KILADA et al.
Application No. 15/466,688
Filed: 22 Mar 2017
For: POWER GATE RAMP-UP CONTROL APPARATUS AND METHOD
:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions 37 C.F.R. § 1.137(a), filed August 10, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before July 27, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed April 27, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on July 28, 2021.  A Notice of Abandonment was mailed August 12, 2021.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal Sheet with payment of the issue fee of  $1200, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.

As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Nevertheless, in accordance with 37 CFR 11.18, the statement is accepted as constituting a certification of unintentional delay.  However, in the event that petitioner has no knowledge that the delay was unintentional, petitioner must make such an inquiry to ascertain that, in fact, the delay was unintentional.  If petitioner discovers that the delay was intentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

/Irvin Dingle/ 
Irvin Dingle
Lead Paralegal Specialist, OPET